OPINION OF THE COURT

Per Curiam.

Respondent was admitted to the Bar in the First Department on April 2, 1951.
*55On January 10, 1979, respondent was convicted in the Supreme Court, New York County, after a jury trial, of four counts of criminal contempt in the first degree (Penal Law, § 215.51), which is a class E felony, and was sentenced to a term of one year in prison.
He concedes that, pursuant to subdivision 4 of section 90 of the Judiciary Law, he cannot practice law in this State. However, he contends that because incarceration was stayed pending an appeal, the entry of the order striking the respondent’s name from the roll of attorneys, should also be stayed pending the appeal.
The petitioner Departmental Disciplinary Committee for the First Judicial Department seeks to have respondent’s name stricken from the roll of attorneys. The petition should be granted. (Matter of Donegan, 282 NY 285; Matter of Ginsberg, 1 NY2d 144; Matter of Mitchell, 40 NY2d 153.)
Murphy, P. J., Kupferman, Lane, Markewich and Ross, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors at law in the State of New York.